The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2015

                                      No. 04-15-00331-CR

                                      Fernando TORRES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1546W
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        On June 16, 2015, we issued an order based on the trial court’s certification signed on
March 5, 2015 stating that “this criminal case is a plea-bargain case, and the defendant has NO
right of appeal.” We ordered appellant to cause an amended trial court certification to be filed by
July 15, 2015, showing that appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1;
see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). Appellant’s counsel subsequently brought this
Court’s attention to an amended trial court certification signed on May 22, 2015 in which the
trial court granted permission to appeal the matters raised in appellant’s motion for new trial.
See TEX. R. APP. P. 25.2(a)(2)(B). Accordingly, we have jurisdiction and this appeal is retained
on this Court’s docket. The reporter’s record is due thirty (30) days from the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court